t c memo united_states tax_court sue taylor petitioner v commissioner of internal revenue respondent docket no 13491-03l filed date sue taylor pro_se erin k huss for respondent memorandum opinion gerber judge respondent in a motion filed on date moved for summary_judgment on the question of whether respondent may proceed with collection of federal_income_tax assessed against petitioner petitioner on date filed a cross-motion for summary_judgment on the question of whether this case should be remanded to respondent’s appeals_office for a recorded administrative hearing petitioner objects to respondent’s motion and respondent objects to petitioner’s motion all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated background on date respondent mailed to petitioner a statutory_notice_of_deficiency for the taxable_period ending date petitioner received the statutory notice but failed to petition this court on date respondent assessed petitioner’s federal_income_tax deficiency a form_1058 final notice--notice of intent to levy and notice of your right to a hearing was sent to petitioner on date on date respondent sent petitioner a letter entitled notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner’s designated representative timely requested an administrative hearing under sec_6320 and sec_6330 petitioner’s sole contention in the administrative hearing request was that there are egregious errors that once corrected would mitigate the collection activity on date respondent’s appeals officer sent petitioners’s designated representative a letter scheduling the date and time of the requested hearing for date pincite a m attached to the letter was a copy of petitioner’s form_4340 certificate of assessments payments and other specified matters with respect to petitioner’s tax_year the appeals officer also noted in the letter that petitioner’s representative could request a phone conference instead of an in-person meeting if he preferred neither petitioner nor her designated representative appeared for the scheduled conference further neither petitioner nor her representative attempted to schedule an alternative conference date at this point the appeals officer reviewed petitioner’s certified transcript and the information in petitioner’s file after this review respondent issued a notice_of_determination concerning collection action s under sec_6320 and or dated date wherein respondent determined the proposed collection action was appropriate petitioner asserts that the appeals officer refused to allow petitioner to make a recording of the administrative hearing respondent however points out that neither petitioner nor her representative made a request to record an administrative hearing respondent also reiterates the fact that neither petitioner nor her representative appeared for the scheduled hearing and no attempt was made to reschedule discussion respondent seeks summary_judgment with respect to whether he may proceed with collection against petitioner and petitioner seeks summary_judgment on whether this case should be remanded to respondent’s appeals_office for a recorded administrative hearing rule provides for summary_judgment to be employed as to part or all of the legal issues in controversy if there is no genuine issue as to any material fact and a summary adjudication may be rendered as a matter of law see also 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case respondent had filed a notice_of_federal_tax_lien and pursuant to sec_6331 was seeking to levy on petitioner’s property in accord with sec_6330 and sec_6331 respondent provided petitioner with final notice_of_intent_to_levy which also included notice of petitioner’s right to an administrative appeal before such levy was made in that regard the commissioner cannot collect by levy without the opportunity for a taxpayer to seek an administrative review of the proposed levy and filed lien and or the opportunity for judicial review of the administrative determination to proceed with collection 115_tc_35 petitioner opted for an administrative review and after respondent’s determination to go forward with collection sought review by this court petitioner did not file a petition for her tax_year following respondent’s issuance of a statutory_notice_of_deficiency accordingly petitioner is afforded review by this court solely on the question of abuse_of_discretion because the validity of the underlying liability is not at issue sec_6330 114_tc_604 because petitioner is not entitled to question the underlying tax_liability her administrative review was limited to collection issues including spousal defenses the appropriateness of respondent’s intended collection action and possible alternatives to collection sec_6330 however when the hearing date arrived neither petitioner nor her designated representative appeared for the scheduled conference and neither one had attempted to schedule an alternative conference date once a taxpayer has been given an opportunity for a hearing but fails to avail herself of that opportunity the appeals officer may proceed in making a determination by reviewing the case file see mann v commissioner tcmemo_2002_48 sec_301_6330-1 q a-d7 proced admin regs when neither petitioner nor her representative appeared for the hearing the appeals officer reviewed petitioner’s case and considered the sole issue raised by petitioner that there are egregious errors that once corrected would mitigate the collection activity petitioner did not allege specific errors nor did she challenge the appropriateness of the intended method of collection or offer a collection alternative also petitioner did not raise any other defenses to collection after this review respondent issued the notice_of_determination concerning collection action s under sec_6320 and or petitioner does not raise the issue of whether she had an opportunity for a hearing rather petitioner asserts that she was denied the opportunity to record the administrative hearing and is therefore entitled to have her case remanded for a second hearing recently in 121_tc_8 we held that a taxpayer is entitled to audio record his sec_6330 hearing pursuant to sec_7521 sec_7521 essentially provides that a taxpayer in connection with an in-person interview and upon advance request will be allowed to make an audio recording of the interview in this case however petitioner did not make a request to record and as required in sec_7521 such requests must be made in advance in her response to respondent’s motion for summary_judgment petitioner tacitly admits that she did not make a request to record the appeals_conference significantly neither petitioner nor her representative attended the meeting with the appeals officer and neither of them requested or was refused the opportunity to record therefore petitioner’s argument fails accordingly we hold that there is no genuine issue as to any material fact supporting petitioner’s claim that there was an abuse_of_discretion in respondent’s determination concerning the collection action s under sec_6320 and or as such we further hold that respondent is entitled to proceed with collection of petitioner’s tax_liability we have considered all of petitioner’s arguments and to the extent that they are not mentioned herein we find them to be moot irrelevant or without merit to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s cross-motion
